By the terms of the policy, monthly disability payments do not begin until due proof is made. Such proof is necessary whether the "effective date" is reckoned under b(1) or b(2), supra, as amended by the clause added as a rider. The amount to be paid depends upon the "effective date" of disability. The proofs may show b(1) that the total disability will presumably continue during the remainder of his life, or b(2) that it has continued for three months. By a stipulation added as a rider to the policy, it is provided: "That when total disability has existed continuously for three months, it will be regarded by the society as presumably permanent from the date of completion of one month of continuous total disability, (herein called the effective date), notwithstanding sub-paragraph two of paragraph b."
Construing them all together, including the added clause, it is apparent to us that if the total disability has continued for three *Page 508 
months when the proofs are made, the "effective date" is the day of the completion of one month of such total disability, but payment shall not begin until proofs are submitted. But if insured wishes, he may by submitting proofs within three months after disability begins, show that his disability is such as that it will probably continue throughout his life, and thereby cause the effective date to be fixed without waiting the expiration of three months. In that event, it is the date on which proof is submitted, and not the expiration of one month from the beginning of disability. The first payment shall be made when the proof is furnished, but may be computed from the effective date. If the proof is not furnished until the expiration of three months of continued disability, the amount is computed from the date of the expiration of one month of disability. If the proof is furnished within three months, the first payment is one monthly installment then payable. If the proof is furnished within three months it must be sufficient to show that it will probably continue throughout life. If it is made after three months of continuous disability, that fact alone supplies its presumed permanency. But by express stipulation in no event shall payments continue after the disability is removed.
But proof may be made within one year after default, "that the insured, while this policy was in force, became totally and presumably permanently disabled." The term "presumably permanently disabled" as there used could not possibly mean the same thing as the "effective date" of such disability under clause b(1), and therefore presumably not so under clause b(2), as amended. Therefore, the requirement that the proof must show that he became "totally and presumably permanently disabled" while the policy was in force, cannot mean that the "effective date" of such permanent disability must be while the policy is in force, for that would create a contradiction in terms; though such is what it seems to stipulate. So that we abide by our former construction of those provisions that "if the disability is shown by the proof submitted and on the trial to be total and permanent in the judgment of the court trying without a jury, and such conditions occurred while the policy was in force, and due proof was made and submitted within one year after default, plaintiff is due to recover."
It was agreed that due proof was furnished June 10, 1933 (transcript, p. 12), within one year after default. The premium was due but not paid, on January 2, 1933, but 31 days of grace were allowed, which extended it to February 2, 1933. Plaintiff was injured on February 1, 1933; so that there was no default when the injury occurred and the policy was then in full force. The proof was furnished after the expiration of three months of total disability, so that the "effective date" on which the amount due to be paid upon the receipt of proof should be computed was one month after February 1st. This is by the express terms of the rider attached to the policy.
It is clear, therefore, that the trial court correctly fixed the date from which the amount payable should be computed. The parties have, since this court acted, made a written agreement that the complaint be treated as amended so as to claim the amount for which judgment was rendered by the trial court. We think that the judgment was for the correct amount; so that the judgment is now affirmed without any correction.
The application of appellant is overruled; that of appellee to modify our former judgment is granted, and it is so ordered.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.